             Case 2:20-cv-00032-RSL Document 60 Filed 07/20/20 Page 1 of 4



                                                                  THE HONORABLE ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF WASHINGTON
 7
     STEVE KIM, individually and on behalf of all
 8
     others similarly situated,                          NO. 2:20-CV-00032-RSL
 9
                            Plaintiff,                   STIPULATED MOTION TO CONTINUE
10                                                       DEADLINE FOR PARTIES TO SUBMIT
            v.                                           PROPOSED BRIEFING SCHEDULE FOR
11
                                                         PLAINTIFF’S MOTION FOR CLASS
12   U.S. BANCORP and U.S. BANK NATIONAL                 CERTIFICATION PURSUANT TO RULE 23
     ASSOCIATION,
13
                            Defendants.
14

15
            Pursuant to Local Rule 7(d)(1) and Rule 6(b) of the Federal Rules of Civil Procedure,
16
     Plaintiff Steve Kim and Defendants U.S. Bancorp and U.S. Bank National Association
17
     (collectively “Defendants”) hereby respectfully move the Court to continue the deadline for
18
     the Parties to submit a briefing schedule for Plaintiff’s motion for class certification under Rule
19
     23. See Joint Status Report (Dkt. No. 49) at 5. In the Joint Status Report, the Parties agreed to
20
     submit a proposed briefing schedule on Plaintiff’s motion for class action certification under
21
     Rule 23 no later than July 17, 2020. The Parties have not yet set deadlines for decertification
22
     or dispositive motions. Id.
23
            On March 19, 2020, Plaintiff filed his Motion for Conditional Certification (Dkt. No. 24).
24
     The Parties have met and conferred via email on July 6 and 13, 2020, and agreed that good
25
     cause exists to continue the deadline to submit a briefing schedule for Rule 23 class
26

27   STIPULATED MOTION TO CONTINUE DEADLINE FOR PARTIES TO SUBMIT
     PROPOSED BRIEFING SCHEDULE FOR PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION PURSUANT TO RULE 23 - 1                                  TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
     CASE NO. 2:20-CV-00032-RSL                                                  Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603 • FAX 206.319.5450
                                                                                     www.terrellmarshall.com
             Case 2:20-cv-00032-RSL Document 60 Filed 07/20/20 Page 2 of 4




 1   certification until 30 days after the Court resolves Plaintiff’s pending Motion for Conditional

 2   Certification. The Parties believe that this continuance accords with the efficient phasing of

 3   motion practice. The Parties’ proposed schedule is as follows:

 4
                Event                    Current Deadline                  Continued Deadline
 5
      Deadline for the parties              July 17, 2020             30 days after the Court’s
 6    to file briefing schedule                                       decision on Plaintiff’s Motion
      on Plaintiff’s motion for                                       for Conditional Certification
 7    class action certification
      under Rule 23
 8

 9          RESPECTFULLY SUBMITTED AND DATED this 20th day of July, 2020.
10
      TERRELL MARSHALL LAW GROUP PLLC                   WINSTON & STRAWN LLP
11

12
      By: /s/ Toby J. Marshall, WSBA #32726             By: /s/ Joan B. Tucker Fife
13      Toby J. Marshall, WSBA #32726                     Joan B. Tucker Fife, Admitted Pro Hac Vice
14      Email: tmarshall@terrellmarshall.com              Email: jfife@winston.com
        Brittany J. Glass, WSBA #52095                    WINSTON & STRAWN LLP
15      Email: bglass@terrellmarhsall.com                 101 California Street, 35th Floor
        936 North 34th Street, Suite 300                  San Francisco, California 94111
16      Seattle, Washington 98103-8869                    Telephone: (415) 591-1000
17      Telephone: (206) 816-6603                         Facsimile: (415) 591-1400
        Facsimile: (206) 319-5450
18                                                          Emilie C. Woodhead, Admitted Pro Hac Vice
         Gregg I. Shavitz, Admitted Pro Hac Vice            Email: ewoodhead@winston.com
19
         Email: gshavitz@shavitzlaw.com                     Jason S. Campbell, Admitted Pro Hac Vice
20       Paolo C. Meireles, Admitted Pro Hac Vice           Email: jscampbell@winston.com
         Email: pmeireles@shavitzlaw.com                    Samuel Freeman, Admitted Pro Hac Vice
21       Logan A. Pardell, Admitted Pro Hac Vice            Email: sfreeman@winston.com
         Email: lpardell@shavitzlaw.com                     WINSTON & STRAWN LLP
22
         SHAVITZ LAW GROUP, P.A.                            333 S. Grand Avenue
23       951 Yamato Road, Suite 285                         Los Angeles, California 90071-1543
         Boca Raton, Florida 33431                          Telephone: (213) 615-1700
24       Telephone: (561) 447-8888                          Facsimile: (213) 615-1750
25       Facsimile: (561) 447-8831

26

27   STIPULATED MOTION TO CONTINUE DEADLINE FOR PARTIES TO SUBMIT
     PROPOSED BRIEFING SCHEDULE FOR PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION PURSUANT TO RULE 23 - 2                                  TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
     CASE NO. 2:20-CV-00032-RSL                                                  Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603 • FAX 206.319.5450
                                                                                     www.terrellmarshall.com
             Case 2:20-cv-00032-RSL Document 60 Filed 07/20/20 Page 3 of 4



        Justin M. Swartz, Admitted Pro Hac Vice         Julie S. Lucht, WSBA #31278
 1
        Email: jms@outtengolden.com                     Email: jlucht@perkinscoie.com
 2      Michael N. Litrownik,                           PERKINS COIE LLP
        Admitted Pro Hac Vice                           1201Third Avenue, Suite 4900
 3      Email: mlitrownik@outtengolden.com              Seattle, Washington 98101-3099
        Sabine Jean, Admitted Pro Hac Vice              Telephone: (206) 359-3154
 4
        Email: sjean@outtengolden.com                   Facsimile: (206) 359-4154
 5      OUTTEN & GOLDEN LLP
        685 Third Avenue, 25th Floor                  Attorneys for Defendants
 6      New York, New York 10016
 7      Telephone: (212) 245-1000
        Facsimile: (646) 509-2057
 8
      Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   STIPULATED MOTION TO CONTINUE DEADLINE FOR PARTIES TO SUBMIT
     PROPOSED BRIEFING SCHEDULE FOR PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION PURSUANT TO RULE 23 - 3                              TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     CASE NO. 2:20-CV-00032-RSL                                              Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603 • FAX 206.319.5450
                                                                                 www.terrellmarshall.com
             Case 2:20-cv-00032-RSL Document 60 Filed 07/20/20 Page 4 of 4



                                                 ORDER
 1

 2          IT IS SO ORDERED.

 3

 4
            Dated this 20th day of July, 2020.

 5
                                                 A
                                                 THE HONORABLE ROBERT S. LASNIK
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   STIPULATED MOTION TO CONTINUE DEADLINE FOR PARTIES TO SUBMIT
     PROPOSED BRIEFING SCHEDULE FOR PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION PURSUANT TO RULE 23 - 4                           TERRELL MARSHALL LAW GROUP PLLC
                                                                          936 North 34th Street, Suite 300
     CASE NO. 2:20-CV-00032-RSL                                           Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603 • FAX 206.319.5450
                                                                              www.terrellmarshall.com
